 
Exhibit 10.4

Amendment No. 1 to


EMPLOYMENT AGREEMENT
 
This Amendment No. 1 (the “Amendment”) made this 19th day of August, hereby
amends that certain EMPLOYMENT AGREEMENT (the “Agreement”) dated January 19,
2007, by and between NILE PHARMACEUTICALS, INC., a Delaware corporation with
principal executive offices at 2850 Telegraph Ave., Berkeley, CA 94704 (the
“Company”), and MR. DARON EVANS, residing at 3029 Riverside Avenue,
Jacksonville, FL 32205 (the“Executive”). Capitalized terms used herein but not
otherwise defined shall have the meaning ascribed to such terms in the
Agreement.
 
The Agreement is hereby amended as follows:
 
1.  Note Repayment Bonus. The Company shall pay to you a bonus (the “Performance
Bonus”) in the amount of $64,969.41, which you agree to use to repay $47,785.00
to the Company, representing the principal amount and all accrued but unpaid
interest on the Note described in Section 3(g) of the Agreement. The Company
shall withhold all applicable taxes related to the Note Repayment Bonus.
 
2.  Performance Bonus.The Performance Bonus shall be amended to provide that the
Executive shall be eligible to receive a proportionate share (based on the
assigned weight of each of the Performance Milestones (as defined below) of
$28,344 upon the successful completion of annual corporate or individual
Performance Milestones at the “Realistic” metric. If Performance Milestones are
achieved at the “Stretch” metric, the Company shall pay you a proportionate
share of $38,344.
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 
NILE THERAPEUTICS, INC.
     
By:
/s/ Peter M. Strumph
 
Name:
Mr. Peter M. Strumph
Title:
Chief Executive Officer
     
EXECUTIVE
     
By:
/s/ Daron Evans
 
Name:
Mr. Daron Evans




--------------------------------------------------------------------------------

